 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMPLOYEES’ SECURITIES COMPANY                       No. 2:19-cv-0241-MCE-KJN PS
      STANLEY HOWARD ENFRANCHISE
12    INC.,
13                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
14            v.
15    FEDERAL RESERVE BANK DISTRICT
      CITIES DISTRICT 3 AND 12;
16    SUBSIDIARY NORTH NATOMAS
      FINANCIAL PUBLIC REVENUE
17    CENTER AS FINANCIAL
      INSTITUTION BANK OF AMERICA, et
18    al.,
19                        Defendants.
20
21           Plaintiff Yolanda Lewis, an individual who is not a licensed attorney, commenced this

22   action purportedly as an “attorney in fact” on behalf of plaintiff Employees’ Securities Company

23   Stanley Howard Enfranchise Inc. (ECF No. 1.) She styles her complaint as asserting claims “in

24   law and equity prescribed by the Lord,” and the complaint contains vague and bizarre allegations

25   that defendants (largely Bank of America) engaged in a criminal Ponzi scheme and subjected

26   plaintiff to debt peonage, sex trafficking, identity theft, and theft of intellectual property.

27           As an initial matter, Ms. Lewis, who is not an attorney, cannot bring this action in federal

28   court on behalf of a corporate entity. See Rowland v. California Men’s Colony, 506 U.S. 194,
                                                          1
 1   202 (1993) (holding that corporations, partnerships, or associations may not appear in federal

 2   court otherwise than through a licensed attorney). However, even setting aside that procedural

 3   irregularity, the court finds that it lacks subject matter jurisdiction over the action under the

 4   substantiality doctrine.

 5          A federal court is a court of limited jurisdiction, and may adjudicate only those cases

 6   authorized by the Constitution and federal statute. See Kokkonen v. Guardian Life Ins. Co., 511

 7   U.S. 375, 377 (1994). A district court has a duty to establish subject matter jurisdiction

 8   independent of whether the parties raise the issue or not. See United Inv'rs Life Ins. Co. v.

 9   Waddell & Reed Inc., 360 F.3d 960, 966–67 (9th Cir. 2004). The court must sua sponte dismiss

10   the case if, at any time, it determines that it lacks subject matter jurisdiction. Fed. R. Civ. P.

11   12(h)(3).

12          “Under the substantiality doctrine, the district court lacks subject matter jurisdiction when

13   the question presented is too insubstantial to consider.” Cook v. Peter Kiewit Sons Co., 775 F.2d

14   1030, 1035 (9th Cir. 1985) (citing Hagans v. Lavine, 415 U.S. 528, 536-39 (1974)). “The claim

15   must be ‘so insubstantial, implausible, foreclosed by prior decisions of this Court or otherwise

16   completely devoid of merit as not to involve a federal controversy within the jurisdiction of the

17   District Court, whatever may be the ultimate resolution of the federal issues on the merits.’” Id.

18   (quoting Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 666 (1974)); see also Apple v.

19   Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“a district court may, at any time, sua sponte dismiss a

20   complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of
21   Civil Procedure when the allegations of a complaint are totally implausible, attenuated,

22   unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”).

23          Here, the allegations of plaintiff’s complaint, as outlined above, are plainly frivolous,

24   implausible, and insubstantial. Therefore, the court recommends that the case be dismissed for

25   lack of subject matter jurisdiction under the substantiality doctrine. Although the court ordinarily

26   liberally grants a pro se litigant leave to amend her complaint to correct pleading deficiencies, the
27   nature of the allegations here suggests that leave to amend would be futile. See Cahill v. Liberty

28   Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).
                                                         2
 1          Accordingly, IT IS HEREBY RECOMMENDED that:

 2          1.      The action be dismissed for lack of subject matter jurisdiction.

 3          2.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) be denied without

 4                  prejudice as moot.

 5          3.      The Clerk of Court be ordered to close this case.

 6          These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

11   shall be served on all parties and filed with the court within fourteen (14) days after service of the

12   objections. The parties are advised that failure to file objections within the specified time may

13   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

14   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

15          IT IS SO RECOMMENDED.

16   Dated: February 21, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
